DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations area as follows:
Claim 1: input unit, generation unit
Claim 2: setting unit
Claim 4: analysis unit, main object setting unit, reference generation unit, double- page spread creation unit
Claim 5: adjustment unit
Claim 7: scoring unit
Claim 10: presentation unit
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1- 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 21 of copending Application No. 16787272 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as follows:
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Current application 
Application 16787272
Claim 11 (and 1 and 21). A method of generating album data used for creating at least two albums for each main object, which consist of a plurality of double-page spreads including a common double-page spread used in common in the at least two albums and an individual double-page spread corresponding to the main object, the method comprising:

 a step of inputting image data; and 

a step of automatically generating first album data for creating a first album based on the image data 




individual double-page spread corresponding to the main object, the method comprising: 



a specification step of specifying a first candidate of a number of individual double-page spreads that is set in first album data for creating a 

number indicated by the first candidate and the number indicated by the second candidate, which is smaller, as the number of individual double-page spreads that is set both in the first album data and in the second album data. 


13.  The method according to claim 11, further comprising: an acquisition step of acquiring a candidate image used for an album;  an analysis step of analyzing the candidate image;  a setting step of setting the main object of each album;  a reference generation step of generating a reference of double-page spread creation of each album;  and a double-page spread creation step of creating the plurality of double-page spreads by arranging images on the double-page spread based on results of analysis at the analysis step and the reference.



Dependent claims 2- 10 and 12- 20 of the current application recite the same limitations in different language to claims 1- 21. Accordingly, although the conflicting claims of the current application and the US Patent are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 2, 4, 5, 7 and 10 recite generic placeholders/ units that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. The specification, on the other hand, does not describe sufficient structure to perform the recited functions. Accordingly claims 1, 2, 4, 5, 7 and 10 are indefinite since the metes and bounds of claims is unclear.
Claims 3, 6, and 8- 9 are rejected by the virtue of dependence from indefinite antecedent base claim 1.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono (US PAP 2017/ 0083795).
As per claims 1, 11 and 21, as best understood and in light of the rejections, Ono teaches a computer readable medium with instructions see for example claim 20;
a step of inputting image data (i.e., image to be processed) see for example [0036] and fig. 2; and 
a step of automatically generating first album data for creating a first album based on the image data and second album data for creating a second album different from the first album based on the image data, wherein it is permitted for a number of individual double-page spreads included in the first album generated by the first album data to differ from a number of individual double-page spreads included in the second album generated by the second album data (i.e., a layout in a two-page spread page of an electronic album, wherein a plurality of images in different sizes are arranged at various positions vertically and horizontally in the page of an electronic album, wherein the page layout sometimes has some empty spaces as shown by two shaded portions at the center bottom, wherein an image selector capable of automatic layout provided to the server 12 automatically selects an image) see for example fig. 4 (reproduced below) and [0084]; [0085- 86] discloses “based on the rank of a piece of common tag information, the image selector can automatically select and use one or more images in which an object with high importance for a user is present from images owned by the user”; [0087] discloses “Each of the two images in FIGS. 5A and 5B shows a person on the left hand side, whereas FIG. 5A shows an apple and FIG. 5B shows a football on the right hand side.  That is, the two images have the same constitution but are different in the object.  In particular, the image in FIG. 5A has an object of an apple, and the image in FIG. 5B has an object of a football”.

    PNG
    media_image1.png
    194
    339
    media_image1.png
    Greyscale


Claims 1- 3, 10- 13 and 20- 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Obayashi et al (US PAP 2018/ 0167532), “Obayashi”.
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

a step of inputting image data see for example [0029 and 31]; and 
a step of automatically generating first album data for creating a first album based on the image data and second album data for creating a second album different from the first album based on the image data, wherein it is permitted for a number of individual double-page spreads included in the first album generated by the first album data to differ from a number of individual double-page spreads included in the second album generated by the second album data (i.e., In step S414, the double-page spread assignment unit 209 determines whether the number of scenes in the scene division in step S407 (the number of image groups into which images are divided) is the same as the number of double-page spreads of the album input from the number of double-page spread input unit 208.  When the double-page spread assignment unit 209 determines that the two numbers are not the same (NO in step S414), the processing proceeds to step S415... For example, as illustrated in FIG. 6A, the number of scenes is 8 and the number of inputs of the number of double-page spread input unit 208 is 8, the processing proceeds to step S418) see for example [0070] and fig. 4 and 6 A- C.
As per claims 2 and 12, Obayashi teaches a step of setting the number of individual double-page spreads for each album (i.e., a number of double-page spreads box 305 receives the setting of the number of double-page spreads of the album from the user) see for example [0038].
As per claims 3 and 13, Obayashi teaches the number of individual double-page spreads of each album is set based on a number of images in which the main object of 
As per claims 10 and 20, Obayashi Obayashi teaches a presentation step of presenting a GUI for causing a user to input album creation conditions see for example [0021].

Allowable Subject Matter
Claims 4- 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 14- 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov